Dear Representative Faucheux:
You have requested an opinion from our office on whether the Mayor of the Town of Gramercy can cast a vote for Mayor Pro-Tem if the vote is tied and he is voting to break the tie. You have also advised in a recent telephone conversation that the Town of Gramercy is a Lawrason Act municipality.
Under the provision of La.R.S. 33:405 the Mayor is to preside at all meetings of the Board of Alderman, and in case of a tie shall give the deciding vote.
It should be noted that in Attorney General Opinion No. 93-441 we opined that in a Lawrason Act municipality the Mayor is not allowed to cast his vote to break a tie amongst the Board of Alderman in the enactment of an ordinance. That opinion was based on the wording of La.R.S. 33:406, which states in pertinent part: "No ordinance shall be adopted except by the affirmative vote of a majority of the members of the board."  A Mayor under a Lawrason Act municipality is not a member of the board.
Since the voting question, namely a vote for Mayor Pro-Tem, would not be considered an ordinance, under the provisions of La.R.S. 33:405 the Mayor must make the deciding vote:
  A. (1) The Mayor shall preside at all meetings of the board of aldermen, and in case there is an equal division, he shall give the deciding vote. (Emphasis added).
I believe the above should sufficiently answer your request. Should you need additional information please do not hesitate to contact this office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ______________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB;mjb
Date Released:  March 7, 2003